FLETCHER, Chief Judge
(concurring in the result):
I can concur in the result ordered as my review of the record and pleadings convinces me that the government proceeded with the requisite diligence mandated by our decisions. I must write because a critical problem is left unaddressed.
The facts of this case, although not disclosed in the majority opinion, give rise to the question of the ultimate responsibility for the criminal docket. After the referral of a matter to a court with a judge designate, the obligation for timely calendaring cannot be fulfilled by anyone except that officer.1 It can never be arrived at, as here, by a give and take situation between the two counsel. If the judge fulfills this mandate, then the appellate tribunals are assured an adequate record with evidence, *32to include a proper written motion for a continuance, to support the ruling of the judicial officer.
When a trial judge forfeits the duty to control his case docket, he becomes a pawn of counsel, the Manual notwithstanding.2

. See, e. g., paragraph 44, Manual for Courts Martial, United States, 1969 (Revised edition).